Mr. Justice Compton delivered the opinion of the Court. The relief sought by the bill was the confirmation of a tax title to certain lands described in the pleadings. Graij appeared and answered the bill, setting up title .in himself, and resisting the confirmation. On the final hearing the court decreed for the complainants, and the defendant appealed. There is no question in this case which was not decided in Kinsworthy et al. vs. Mitchell & wife, at the present-term. And finding no error in the record the decree must be affirmed with costs. Mr. Justice Rector dissented in this case.